Hill, C. J.
It is conceded that the only question raised by the record is one of fact. The plaintiff sought to recover the value of his hog, killed by the running of a motor-car of the defendant railroad company. The value of the hog was admitted to have been $50, and it was admitted that it was killed by the running of the defendant’s car. The presumption of negligence thus raised was not rebutted, and there were circumstances of negligence proved in support of the presumption. The judgment of the lower court is affirmed, and ten per cent, damages awarded for suing out and prosecuting the writ of error for delay only.

Judgment affirmed, with damages.